Title: Enclosure: Tronchin’s Memorandum on Recovering Foreign Debts in America, [17 October 1796]
From: Tronchin-Labat, Jean Armand
To: Jefferson, Thomas


                    
                        [17 Nov. 1796]
                    
                    Mémoire
                    Quelques personnes, sans doute mal instruites, affectent de croire qu’un Débiteur qui a fui d’Europe en emportant avec lui les biens de ses créanciers, s’il a choisi son azile dans les Etats Unis d’Amérique, ne sauroit y être poursuivi, ni obligé à restitution: Ou ce qui revient au même, que les Tribunaux d’Amérique se refuseroient à mettre à exécution des Jugemens rendus en Europe contre ce Débiteur frauduleux, lors même qu’on produiroit aux Juges d’Amérique des Titres parés qui excluroient aucun doute sur la certitude de la dette et l’autorité des Juges d’Europe qui ont prononcé sur le titre qui la fonde; comme un protest s’il s’agit d’une lettre de change, et la [dite] prononciation du Juge qui s’en est ensuivie. Tous [ces] Actes düement vidimés et légalisés.
                    D’après cet exposé, on prend la liberté de deman[der:]
                    Si ce n’est pas sur une erreur, injurieuse au Gouvern[ement] Américain, qu’est fondée l’étrange assertion qu’un Débiteur Européen, réfugié en Amérique, peut y jouïr tranquillement de la fortune de ses créanciers légitimes d’Europe; et qu’il n’y a aucun moyen de le poursuivre tant qu’il [res]tera dans cet azile.
                    
                    Si le contraire éxiste, ainsi que le bon sens, la justice et l’avantage des rélations commerciales entre tous les Etats, le persuadent à ceux qui connoissent la loyauté et les sages loix qui gouvernent les Etats Unis. On demande si pour entamer une action en Amerique, il faut envoyer les Titres originaux (exposés à se perdre par un long trajet) ou si des copies düement vidimées et légalisées ne les remplaceroient pas; et par qui et comment elles doivent l’être?
                    Si ces pièces n’acquerroient pas tout le degré d’authenticité convenable par la légalisation du Ministre de france Résident à Genève; la Signature de ce Ministre, légalisée par celui des Rélations Extérieures du Gouvernement François; et enfin cette signature légalisée par le Ministre des Etats Unis d’Amérique Résident à Paris.
                    On demande encore, de quelle maniére l’on doit constituer un Procureur pour agir contre le Débiteur fugitif; et si l’on ne pourroit pas traiter avec ce Procureur à tant pour cent du capital que ses poursuites arracheroit au Débiteur: question que l’on fait pour éviter des répétitions de fraix dont on ne sauroit présumer la valeur et qui pourroient être très onereux au malheureux Créancier.
                